Citation Nr: 1628549	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  13-06 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for coronary artery disease, and in excess of 60 percent as of December 14, 2015.


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to July 1968.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for coronary artery disease and assigned a 30 percent evaluation, effective August 31, 2010.

In September 2015, the Board remanded this matter for further development.

During the course of the appeal, in a January 2016 rating decision, the RO increased the rating for coronary artery disease to 60 percent, effective December 14, 2015.  As this increase does not constitute a full grant of the benefit sought, the Veteran's claim remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a higher initial rating for his coronary artery disease.  In the December 2015 VA examination, the examiner mentioned a February 2014 echocardiogram completed at the VA Medical Center in Salem.  An October 2015 private physician letter also noted that the Veteran received treatment at the VA Community Based Outpatient Clinic in relation to his coronary artery disease.  As the Veteran's claims file does not contain VA treatment records relating to the Veteran's coronary artery disease, remand is appropriate to obtain such documents and associate them with the Veteran's claims file.  While on remand, the Veteran should also be given the opportunity to identify, and provide authorization to obtain, any additional, pertinent private treatment records, to include any treatment records from Raphine Medical Associates, and any additional treatment records from Augusta Health and the University of Virginia Health System.

In addition, in the October 2015 letter, the Veteran's private physician opined that the Veteran should be evaluated under a METs rating of 1-3 or 3-5 in view of his multiple medical issues.  However, no rationale is given for this conclusion and no records of medical testing were provided.  The Veteran underwent VA examination in December 2015; however, no METs testing appears to have been completed or reported.  After all record development is complete, further medical opinion should be obtained as to the severity of the Veteran's service-connected coronary artery disease for the entire pendency of the Veteran's claim (from August 31, 2010 to the present).  In providing such opinion, the examiner should attempt to measure the METs limitations attributable solely to the Veteran's service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when the effects of a service-connected disability have not been clinically disassociated from those of a nonservice-connected disorder, all relevant signs and symptoms must be attributed to the service-connected disability).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's claims file all outstanding, pertinent VA treatment records.

2.  Contact the Veteran and request that he provide information as to any private treatment records relating to his coronary artery disease, to include any treatment records from Raphine Medical Associates, and any additional treatment records from Augusta Health and the University of Virginia Health System.  Then, with any necessary assistance from the Veteran, request and associate with the claims file any pertinent treatment records.

3.  Obtain a medical opinion regarding the severity of the Veteran's service-connected coronary artery disease for the entire pendency of the Veteran's claim (from August 31, 2010 - present) under the appropriate Diagnostic Code (currently DC 7005).

If the VA cardiologist deems it necessary, schedule the Veteran for a VA medical examination to determine the severity of the Veteran's service-connected coronary artery disease for the entire pendency of his claim.

The examiner must provide an opinion as to the severity of the Veteran's service-connected coronary artery disease throughout the pendency of the Veteran's appeal.  If the Veteran has had different levels of severity of his service-connected coronary artery disease at different time periods, those should be noted by the examiner.  The examiner is asked to provide a detailed and thorough explanation for how she came to the conclusions of the severity of the Veteran's service-connected coronary artery disease for each appropriate time period, particularly with respect to the METs shown or estimated by the reported activity level if METs cannot be ascertained by clinical testing.

Because the Veteran has previously been noted to be unable to complete clinical METs testing, a factual review of the evidence by the examiner is critical to comply with regulation. 

The examiner should attempt to measure the METs limitations attributable solely to the Veteran's service-connected condition, and provide a rationale for any distinctions.

The examiner is advised to provide an explanation for any conclusions reached.  

4.  When the requested development has been completed, readjudicate the claim on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

